[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiffs are condominium owners seeking damages from their association based upon their interpretation of the condominium agreement. The defendants differ with the plaintiffs as to the basis of the lawsuit and interpretation of the same agreement. In these circumstances, considering as well the volume and complexity of moving papers, the court will deny both parties summary judgment. Zapata v. Burns, 207 Conn. 496; Nolan v. Borkowski, 206 Conn. 495; United Oil Co. v. Urban Redevelopment Comm., 158 Conn. 364, 375 (1969).
McDONALD, J.